Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Final Office action is in response to the application filed on August 27th, 2019 and in response to Applicant’s Arguments filed on June 30th, 2021. Claims 1-14 and 19-24 are pending.
Priority
3.	Application 16/114,756 was filed on August 27th, 2019 and is a continuation in part of application 15/884, 468 filed on January 31st, 2018 which has a Provisional Application filed on February 3rd, 2017. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “Applicants have amended independent claims 1 and 12 for clarity to incorporate the allowable subject matter of claim 6.” Examiner notes that Applicant’s statement is confusing as claim 6 was rejected under 35 USC § 101 as well as 35 USC § 101 in the previous office action.

7.	Applicant argues that the amendments to the independent claims further explain operation of example embodiments and overcome the rejections and interpretation issues (35 USC 112(a), (b), and (f)).  Examiner notes that Applicant's arguments have been fully considered but they are not persuasive. The rejection is updated below to include the newly amended claim limitations. 
8.	Applicant argues that the prior art doesn’t disclose “a user interface via which the exchange members submit IP assets for storage and tag the IP assets with tags classifying the IP assets by function and type of the IP assets.”  Examiner notes that these arguments are made with respect to the amended claims.  Examiner disagrees with the applicant’s conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but applicant’s arguments are moot in view of the new ground(s) of rejection.
9.	Applicant argues that the prior art doesn’t disclose “each of the IP assets is assigned one or more tags within each of the unrelated categorically distinct groups, the one or more tags being hierarchically organized into levels of specificity.” Applicant further notes that “the unrelated categorically distinct groups are expressly defined as including an object dimension, a functional dimension and an IP type dimension.” Examiner notes that these arguments are made with respect to the amended claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 2, 4, 12, 13, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). 
In the present applicant, claim 1 discloses “the search module is configured to facilitate contact between a searcher and a provider,” claim 12 discloses “a search module for searching intellectual property… configured to: process the search terms… and facilitate contact between a searcher and a provider,” claim 4 discloses “the search module is configured to enable multi- dimensional searching,” and claims 22 and 24 disclose “the search module is further configured to enable anonymous exchanges of information between the searcher and the provider,” where process the search terms and facilitate contact and exchanges between a searcher and a provider is not supported in the specification as to how the applicant is  “process[ing],” “facilita[ting] contact,” “or “enable[ing] anonymous exchanges” in order to show possession of the invention at the time of filing.    While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of process the search terms, facilitate contact between a searcher and a provider and enable anonymous exchanges of information between the searcher and the provider. 
In the present applicant, claims 2 and 13 disclose “an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members,” and “a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer,” claim 13 further discloses “the IP layer is configured to enable integration of FIXM, AIXM and WXXM 
Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant has full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1 and 12 limitations of “a search module configured to enable searching” and “a search module for searching intellectual property… configured to: receive an IP query… process the search terms… and facilitate contact between a searcher and a provider,” claim 4 limitations of “the search module is configured to enable multi- dimensional searching” and claims 22 and 24 limitations of “the search module is further configured to enable anonymous exchanges of information between the searcher and the provider,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification contains inadequate disclosure of the structure corresponding to the recited modules and Examiner notes that the broadest reasonable interpretation of the modules recited in the claim is software (see Applicant’s specification [0024]), which does not modify the function by sufficient structure to perform the function. The disclosure does not describe sufficient structure to perform the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
12.	Claims 2 and 13 limitations of “an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members,” and “a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer,” and claim 13’s further limitations 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	Claim limitations “search module” of claims 1, 4, 12, 22 and 24 have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to receive a query… configured to facilitate contact between a searcher and a provider,” “configured to enable multi-dimensional searching,” “configured to: receive an IP query… process the search terms… and facilitate contact between a searcher and a provider,” and “configured to enable anonymous exchanges of information between the searcher and the provider,” without reciting sufficient structure to achieve the function. Claim limitations “algorithm layer,” “developer layer,” and “IP layer,” of claims 2 and 13 have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “layer” coupled with functional language “configured to include software packages associated with 
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1, 2, 4, 12, 13, 22 and 24 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


14.	Claims 1-14 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-14 and 19-24 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 12. Claim 1 recites limitations relating to aerospace intellectual property exchange and more specifically an IP exchange module including a user interface via which the exchange member submit IP assets for storage and tag the IP assets with tags classifying the IP assets by function and type of the IP assets, an IP asset library configured to store information regarding IP assets provided by the exchange members and the tags assigned by the exchange members, and a search module configured to receive a query defining a search relative to the IP assets by the exchange members, and configured to conduct the search based on correlation of the query to the tags, and wherein the search module is configured to facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module.
These above limitations as drafted, under their broadest reasonable interpretation, recites a commercial or legal interaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a network and aerospace commerce exchange platform in Claim 1 and a search module comprising processing circuitry in claim 12. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 

Dependent claims 2-11, 13-14, and 19-24 further define the abstract idea that is present in their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-11, 13-14, and 19-24 are directed to an abstract idea and claims 1-14 and 19-24 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, and 4-6, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur).
As per claim 1
Stone discloses an aerospace commerce exchange system comprising (Figure 2 and col. 1, lines 5-10 and col. 7, lines 60- col. 8, line 14):  
a network (Figure 2 and col. 1, lines 5-10); 
a plurality of clients operably coupled to the network (Figure 2 and col. 1, lines 5-10);  and 
an aerospace commerce exchange platform operably coupled to the network to provide exchange services to exchange members via respective ones of the clients (In an in-flight communications system, the end-user equipment (e.g., wired and wireless routers, mobile phones, laptop computers, on-board entertainment systems, and/or the like) may be installed or otherwise present on the aircraft 110. The user equipment (UE) and any receiving and/or routing device(s) on the aircraft 110 itself may form mobile communication nodes of the wireless network 100, see col. 6, lines 8-39).
Examiner notes that to provide exchange services to exchange members via respective ones of the clients, configured to store information, configured to receive a query enable searching relative to the IP assets by the exchange members, configured to conduct the search based on correlation of the query to the tags, and configured to facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module constitutes intended use claim language and is thus not given patentable weight.
Stone does not specifically teach wherein the aerospace commerce exchange platform comprises an IP exchange module including: a user interface via which the exchange members submit IP assets for storage and tag the IP assets with tags classifying the IP assets by function and type of the IP assets; an IP asset library configured to store information regarding IP assets provided by the exchange members and the tags assigned by the exchange members, and a search module configured to receive a query defining a search relative to the IP assets by the exchange members, and configured to conduct the search based on correlation of the query to the tags, and wherein the search module is configured to facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module.
Thakor teaches wherein the aerospace commerce exchange platform comprises an IP exchange module including: a user interface via which the exchange members submit IP assets for storage and tag the IP assets with tags classifying the IP assets by function and type of the IP assets; an IP asset library configured to store information regarding IP assets provided by the exchange members and the tags assigned by the exchange members, and a search module configured to receive a query defining a search relative to the IP assets by the exchange members, and configured to conduct the search based on correlation of the query to the tags, and wherein the search 
Therefore it would have been obvious at the time of filing to modify Stone to include wherein the aerospace commerce exchange platform comprises an IP exchange module including: a user interface via which the exchange members submit IP assets for storage and tag the IP assets with tags classifying the IP assets by function and type of the IP assets; an IP asset library configured to store information regarding IP assets provided by the exchange members and the tags assigned by the exchange members, and a search module configured to receive a query defining a search relative to the IP assets by the exchange members, and configured to conduct the search based on correlation of the query to the tags, and wherein the search module is configured to facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module as taught by Thakor to combine prior art elements according to known methods to include IP assets in aerospace commerce exchange.

As per claim 2
Stone discloses the aerospace commerce exchange platform comprises: a data layer for enabling members to access aerospace data via the network (the content server 260 may be associated with one or more services that store, process or otherwise handle information regarding aircraft information provided for the aircraft 110 via the ATG network 210 while the aircraft 110 is in-flight, see col. 8, lines 15-24 and  receiving a message from a communication device on the in-flight aircraft for transmission to a ground based content server via an ATG network at operation 410, and generating an aviation cookie for communication to the content server along with the message at operation 420, see col. 15, lines 57-64 and col. 11, lines 3-19).
Examiner notes that for enabling members to access aerospace data via the network, configured to include software packages associated with corresponding particular functions that are transferable among the members, configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer constitutes intended use claim language and is thus not given patentable weight.
Stone does not specifically teach an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members; a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer; and an IP layer provided by the IP asset library and the search module to enable management of the IP assets associated with the software packages, the applications or the services.
Thakor teaches an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members; a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the 
Therefore it would have been obvious at the time of filing to modify Stone to include an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members; a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer; and an IP layer provided by the IP asset library and the search module to enable management of the IP assets associated with the software packages, the applications or the services as taught by Thakor to combine prior art elements according to known methods to include IP assets in aerospace commerce exchange.

As per claim 4
Stone does not specifically teach but Thakor teaches the search module is configured to enable multi- dimensional searching relative to the IP assets (paragraph [0032]).

As per claim 5 
Stone does not specifically teach but Thakor teaches the multi-dimensional searching includes searching relative to at least three unrelated categorically distinct groups by which the IP assets are characterized (abstract, Figure 5 and paragraph [0032, 0038, 0046, 0050, 0052, and 0067]).

As per claim 6 
Stone does not specifically teach but Thakor teaches the at least three unrelated categorically distinct groups include an object dimension, a functional dimension defining the function of the IP assets and an IP type dimension defining the type of the IP assets (abstract, Figure 5 and paragraph [0032, 0038, 0046, 0050, 0052, and 0067], IP database, “The customers can review the inventions by category, or by searching for solutions to problems they would like to solve”).

As per claim 21
Stone does not specifically teach the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider.
Examiner notes that configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provide constitutes intended use claim language and is thus not given patentable weight.
Thakur teaches the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider (name, address phone number: paragraph [0046]), facilitating information flow between innovators and potential users: paragraph [0071]).
Therefore it would have been obvious at the time of filing to modify Stone to include the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider as taught by Thakor to combine prior art elements according to known methods to facilitate the information flow between the innovators and potential users.

As per claim 22
Stone does not specifically teach the search module is further configured to enable anonymous exchanges of information between the searcher and the provider with respect to inquiries made for a returned IP asset from the search results.
Examiner notes that configured to enable anonymous exchanges of information between the searcher and the provider with respect to inquiries made for a returned IP asset from the search results constitutes intended use claim language and is thus not given patentable weight.
 Thakur teaches the search module is further configured to enable anonymous exchanges of information between the searcher and the provider with respect to inquiries made for a returned IP asset from the search results (paragraph [0071]).
Therefore it would have been obvious at the time of filing to modify Stone to include the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider as taught by Thakor to combine prior art elements according to known methods to utilize an arbitrator for anonymity.

16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur) and further in view of US Patent Publication US2019/0020661 to Zhang (hereinafter Zhang).
As per claim 3 
Stone and Thakor do not specifically teach the IP asset library employs blockchain techniques to manage chain of custody and transaction history for the IP assets.

Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include employing blockchain techniques to manage chain of custody and transaction history for the asset as taught by Zhang to combine prior art elements according to known methods to enhance information security (paragraph [0002]).

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur) and further in view of US Patent Publication US2016/0112852 to Sarma et al. (hereinafter Sarma).
As per claim 11
Stone and Thakur do not teach the aerospace commerce exchange platform comprises an ecommerce module configured to enable a first client to conduct a transaction with a second client as one of the exchange services for which billing is handled via the aerospace commerce exchange platform.
Sarma teaches the aerospace commerce exchange platform comprises an ecommerce module configured to enable a first client to conduct a transaction with a second client as one of the exchange services for which billing is handled via the aerospace commerce exchange platform (paragraph [0023]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakur to include the aerospace commerce exchange platform comprises an ecommerce module configured to enable a first client to conduct a transaction with a second client as one of the exchange services for which billing is handled via the aerospace commerce exchange platform as taught by Sarma to combine prior art elements according to known methods.


18.	Claims 7-10, 12, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur) and further in view of US Patent Publication US2007/0208719 to Tran (hereinafter Tran).

Stone discloses an aerospace commerce exchange (Figure 2 and col. 1, lines 5-10 and col. 7, lines 60- col. 8, line 14).  
Stone does not specifically teach a search module for searching intellectual property (IP) assets stored in an IP asset library of an aerospace commerce exchange, the search module comprising processing circuitry configured to: receive an IP query including one or more search terms; process the search terms relative to a multi-dimensional search strategy to generate search results; and facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module, wherein the multi-dimensional searching includes searching relative to at least three unrelated categorically distinct groups by which the IP assets are characterized, wherein the at least three unrelated categorically distinct groups include an object dimension, a functional dimension defining the function of the IP assets and an IP type dimension defining the type of the IP assets
Thakur discloses a search module for searching intellectual property (IP) assets stored in an IP asset library of an aerospace commerce exchange, the search module comprising processing circuitry configured to: receive an IP query including one or more search terms; process the search terms relative to a multi-dimensional search strategy to generate search results; and facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module (abstract, Figure 3, and paragraphs [0032 and 0048]), wherein the multi-dimensional searching includes searching relative to at least three unrelated categorically distinct groups by which the IP assets are characterized (abstract, Figure 5 and paragraph [0032, 0038, 0046, 0050, 0052, and 0067]), wherein the at least three unrelated categorically distinct groups include an object dimension, a functional dimension defining the function of the IP assets and an IP type dimension defining the type of the IP assets (abstract, Figure 5 and paragraph [0032, 0038, 0046, 0050, 0052, and 0067], IP database, “The customers can review the inventions by category, or by searching for solutions to problems they would like to solve”).
Therefore it would have been obvious at the time of filing to modify Stone to include a search module for searching intellectual property (IP) assets stored in an IP asset library of an aerospace commerce exchange, the search module comprising processing circuitry configured to: receive an IP query including one or more search terms; process the search terms relative to a multi-dimensional search strategy to generate search results; and facilitate contact between a searcher and a provider relative to a particular asset stored in the IP asset library and found by the searcher using the search module, wherein the multi-dimensional searching includes searching relative to at least three unrelated categorically distinct groups by which the IP assets are characterized, wherein the at least three unrelated categorically distinct groups include an object dimension, a functional dimension defining the function of the IP assets and an IP type dimension defining the type of the IP assets as taught by Thakor to combine prior art elements according to known methods to include IP assets in aerospace commerce exchange.
Stone and Thakor do not specifically teach wherein each of the IP assets is assigned one or more of the tags within each of the unrelated categorically distinct 
Tran teaches wherein each of the IP assets is assigned one or more tags within each of the unrelated categorically distinct groups, the one or more tags being hierarchically organized into levels of specificity and wherein search results generated by the search module are ranked based on a level of specificity of the one or more tags assigned to each of the IP assets returned by the search module (paragraphs [0008, 0070, and 0132]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include wherein each of the IP assets is assigned one or more tags within each of the unrelated categorically distinct groups, the one or more tags being hierarchically organized into levels of specificity and wherein search results generated by the search module are ranked based on a level of specificity of the one or more tags assigned to each of the IP assets returned by the search module as taught by Tran to combine prior art elements according to known methods to help evaluate the value of a patent and this information can be used in a patent trading system (paragraph [0012]).

As per claim 7 
Stone and Thakor do not specifically teach each of the IP assets is assigned one or more of the tags within each of the unrelated categorically distinct groups, the one or more tags being hierarchically organized into levels of specificity. Examiner notes that Thakor teaches each of the IP assets is assigned one or more of the tags (abstract, Figure 3, filling fields with necessary information. Fields include… abstract, field of invention, industry: paragraph [0046] [0048], and [0067]).
Tran teaches each of the IP assets is assigned one or more tags within each of the unrelated categorically distinct groups, the one or more tags being hierarchically organized into levels of specificity (paragraphs [0008, 0070, and 0132]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include each of the IP assets is assigned one or more tags within each of the unrelated categorically distinct groups, the one or more tags being hierarchically organized into levels of specificity as taught by Tran to combine prior art elements according to known methods to help evaluate the value of a patent and this information can be used in a patent trading system (paragraph [0012]).

As per claim 8 
Stone and Thakor do not specifically teach search results generated by the search module are ranked based on a level of specificity of the one or more tags assigned to each of the IP assets returned by the search module
Tran teaches search results generated by the search module are ranked based on a level of specificity of the one or more tags assigned to each of the IP assets returned by the search module (paragraphs [0008, 0070, and 0132]).


As per claim 9
Stone and Thakor do not specifically teach the search module is configured to employ automatically generated data inferences during generation of search results.
Tran teaches the search module is configured to employ automatically generated data inferences during generation of search results (The search will be augmented by automatic keyword expansion where the system will use a pre-existing ontology or word mapping set to add additional terms to the search to increase the validity of the results. The result set from a search can be individually named and saved within the system for further research and review: paragraph [0069]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include the search module is configured to employ automatically generated data inferences during generation of search results as taught by Tran to combine prior art elements according to known methods to enhance search result management.

As per 10
Stone and Thakor do not specifically teach the search module is configured to employ manually confirmed data inferences during generation of search results.
Tran teaches the search module is configured to employ manually confirmed data inferences during generation of search results (Ontology Expansion/Management--this will allow the user to review the existing ontologies for a particular topic or set of keywords and manually update the ontology to include new terms to help focus a search. Such updated ontologies can be single-time use or can be stored back into the system to help enhance future searches: paragraph [0071]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include the search module is configured to employ manually confirmed data inferences during generation of search results as taught by Tran to combine prior art elements according to known methods to enhance search result management.

As per claim 19
Stone and Thakor do not specifically teach the processing circuitry is configured to employ automatically generated or manually confirmed data inferences during generation of search results.
Tran teaches the processing circuitry is configured to employ automatically generated or manually confirmed data inferences during generation of search results (The search will be augmented by automatic keyword expansion where the system will use a pre-existing ontology or word mapping set to add additional terms to the search to increase the validity of the results. The result set from a search can be individually named and saved within the system for further research and review: paragraph [0069]).


As per claim 23
Stone does not specifically teach the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider.
Examiner notes that configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider constitutes intended use claim language and is thus not given patentable weight.
Thakur teaches the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider (name, address phone number: paragraph [0046]), facilitating information flow between innovators and potential users: paragraph [0071]).
Therefore it would have been obvious at the time of filing to modify Stone to include the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider as taught by Thakor to combine prior art elements according to known methods to facilitate the information flow between the innovators and potential users.

As per claim 24
Stone does not specifically teach the search module is further configured to enable anonymous exchanges of information between the searcher and the provider with respect to inquiries made for a returned IP asset from the search results.
Examiner notes that configured to enable anonymous exchanges of information between the searcher and the provider with respect to inquiries made for a returned IP asset from the search results constitutes intended use claim language and is thus not given patentable weight.
 Thakur teaches the search module is further configured to enable anonymous exchanges of information between the searcher and the provider with respect to inquiries made for a returned IP asset from the search results (paragraph [0071]).
Therefore it would have been obvious at the time of filing to modify Stone to include the search module is further configured to include contact information of the provider that registered a returned IP asset from the search results to facilitate contact between with the searcher and the provider as taught by Thakor to combine prior art elements according to known methods to utilize an arbitrator for anonymity.

19.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur) in view of US Patent Publication US2007/0208719 to Tran (hereinafter Tran) further in view of US Patent 10,074,293 to de Oliveira et al. (hereinafter de Oliveira).
As per claim 13
	Stone discloses the aerospace commerce exchange platform comprises: a data layer for enabling members to access aerospace data via an aviation communication network for in-flight assets communicating with ground-based assets (the content server 260 may be associated with one or more services that store, process or otherwise handle information regarding aircraft information provided for the aircraft 110 via the ATG network 210 while the aircraft 110 is in-flight, see col. 8, lines 15-24 and  receiving a message from a communication device on the in-flight aircraft for transmission to a ground based content server via an ATG network at operation 410, and generating an aviation cookie for communication to the content server along with the message at operation 420, see col. 15, lines 57-64 and col. 11, lines 3-19).
Examiner notes that for enabling members to access aerospace data via an aviation communication network for in-flight assets communicating with ground-based assets, configured to include software packages associated with corresponding particular functions that are transferable among members of the exchange, configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer, and  configured to enable integration of FIXM, AIXM and WXXM data management protocols constitutes intended use claim language and is thus not given patentable weight.
Stone does not specifically teach an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among members of the exchange; a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer; and an IP layer provided by the IP asset library and the search module to enable management of the IP assets associated with the software packages, the applications or the services.
Thakor teaches  an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among members of the exchange; a developer layer configured to facilitate additional 
Therefore it would have been obvious at the time of filing to modify Stone to include an algorithm layer configured to include software packages associated with corresponding particular functions that are transferable among the members; a developer layer configured to facilitate additional development of applications or services using the data and/or software packages associated with the data layer or the algorithm layer; and an IP layer provided by the IP asset library and the search module to enable management of the IP assets associated with the software packages, the applications or the services as taught by Thakor to combine prior art elements according to known methods to include IP assets in aerospace commerce exchange.
Stone and Thakor do not specifically teach wherein the IP layer is configured to enable integration of FIXM, AIXM and WXXM data management protocols. Thakor teaches data management protocols (paragraph [0039]).
De Oliveira teaches enable integration of FIXM, AIXM and WXXM data management protocols (col. 6, lines 13-26).
Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include enable integration of FIXM, AIXM and WXXM data management protocols as taught by de Oliveira to combine prior art elements according to known methods to include standard formats to facilitate sharing and using of the information (col. 6, lines 13-26).

20.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur) in view of US Patent Publication US2007/0208719 to Tran (hereinafter Tran) and further in view of US Patent Publication US2019/0020661 to Zhang (hereinafter Zhang).
As per claim 14
Stone, Thakor, and Tran do not specifically teach the IP asset library employs blockchain techniques to manage chain of custody and transaction history for the IP assets.
Zhang teaches employs blockchain techniques to manage chain of custody and transaction history for the asset (paragraph [0070]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakor to include employing blockchain techniques to manage chain of custody and .


21.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,325,793 to Stone et al. (hereinafter Stone) in view of US Patent Publication US2002/0091543 to Thakur (hereinafter Thakur) in view of US Patent Publication US2007/0208719 to Tran (hereinafter Tran) and further in view of US Patent Publication US2016/0112852 to Sarma et al. (hereinafter Sarma).
As per claim 20
Stone, Thakor, and Tran do not teach the aerospace commerce exchange platform comprises an ecommerce module configured to enable a first client to conduct a transaction with a second client as one of the exchange services for which billing is handled via the aerospace commerce exchange platform.
Sarma teaches the aerospace commerce exchange platform comprises an ecommerce module configured to enable a first client to conduct a transaction with a second client as one of the exchange services for which billing is handled via the aerospace commerce exchange platform (paragraph [0023]).
Therefore it would have been obvious at the time of filing to modify Stone and Thakur to include the aerospace commerce exchange platform comprises an ecommerce module configured to enable a first client to conduct a transaction with a second client as one of the exchange services for which billing is handled via the aerospace commerce exchange platform as taught by Sarma to combine prior art elements according to known methods.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693